Citation Nr: 1037683	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  05-32 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a skin condition, to 
include tumors and cysts, as secondary to exposure to chemical 
dioxins.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from May 1966 to 
May 1968; he served in the Republic of Vietnam from October 1966 
to October 1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), located in Muskogee, 
Oklahoma.  In September 2006, a videoconference hearing was held 
before the undersigned Veterans Law Judge (VLJ).  A transcript of 
that hearing was produced and has been included in the claims 
folder for review.  Subsequent to the hearing, the Board remanded 
the claim in June 2007, and again in December 2008.  The claim 
has been returned to the Board for review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  

As regards the claim for service connection for a skin disorder, 
the service treatment records clearly show that the Veteran had a 
skin disorder in service and post-service medical records 
indicate that he still has a skin disorder.  His service 
treatment records show that in February 1968, he was treated for 
a rash on his back and a lesion on his left shoulder.  He was 
also treated for a rash on his face in April 1968.  VA treatment 
records show continuing skin complaints and diagnosis for skin 
disorders.  (See, e.g., VA treatment of April 2005 which shows a 
small spot, skin cancer, left posterior cervical; VA treatment of 
January 2006 which refers to topical treatment for dermatitis; 
February 2006 Agent Orange Registry Exam which shows the use of 
Kenalog and a finding of multiple boils and cysts; VA treatment 
of April 2006 which notes numerous lesions on the skin acne on 
the face, basal cell carcinoma on the upper arm, sun damage, 
lesions on the legs and probable EICs which cause dimpling after 
being inflamed; and a July 2005 documentation of the use of a 
topical dermatological cream). 

The Court of Appeals for Veterans Claims, in Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007), found that once VA undertakes the 
effort to provide an examination, it must provide an adequate 
one.  The March 2009 VA examiner diagnosed recurrent intermittent 
impetigo.  After examining the Veteran, the examiner did not 
provide an opinion on the etiology of the claimed skin disorder.  
His rationale was that on the day of the examination, there were 
no active lesions on the Veteran's skin.  As noted above, VA 
records show treatment for skin disorders.  Further, the Veteran 
testified during the Board hearing that he still has breakouts.  
In this regard, the Board observes that he is competent, as a 
layperson, to report that about which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

The Court has held that the requirement that there be a current 
disability is satisfied when the disability is shown at the time 
of the claim or during the pendency of the claim, even though the 
disability subsequently resolves).  See Gilpin v. West, 155 F. 3d 
1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 
Vet. App. 319, 321 (2007).  Given the cyclical nature of skin 
disorders, re-examination should be done during an active period, 
in order to properly ascertain the nature and etiology of the 
skin disorders.  See Ardison supra; Bowers v. Brown, 2 Vet. App. 
675, 676 (1992). 

Based on the above, the Board concludes a new VA skin examination 
is warranted. If feasible, the Veteran should be examined while 
his skin disorder is exhibiting observable symptomatology.  See 
Ardison v. Brown, 6 Vet. App. 405, 408 (1994) (indicating that, 
to the extent possible, VA should schedule an examination for a 
condition that has cyclical manifestations during an active stage 
of the disease to best determine its severity); see also Bowers 
v. Derwinski, 2 Vet. App. 675, 676 (1992).  If however, there is 
no current showing of lesions when the Veteran is examined, the 
examiner should offer an opinion regarding the etiology of the 
diagnosed disorders based on the evidence in the file.   

The appellant is hereby notified that it is his responsibility to 
report for any examination scheduled, and to cooperate in the 
development of the case, and that the consequences of failure to 
report for a VA examination without good cause may include denial 
of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA skin 
examination during the period when his 
disorder is active, if possible, to 
determine the current nature and etiology 
of the Veteran's skin disorders.  The 
examiner is to be forwarded the claims file 
in its entirety for review in connection 
with the examination.  The examination 
report is to contain a notation that the 
examiner reviewed the claims folder.  The 
examiner should be furnished with a 
complete copy of this remand.  The skin 
examination is to include a review of the 
Veteran's history and a comprehensive skin 
evaluation and tests deemed as necessary.  

The examiner should be asked to offer an 
opinion addressing the following question:

Is it at least as likely as not (50 percent 
or greater probability) that the Veteran's 
existing or previously existing skin 
disorders had their onset in service or are 
otherwise related to service?

The examiner is asked to provide the 
rationale used in formulating his or her 
opinion in the written report.  
Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it. 

2.  Then review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the report of examination.  
If the requested report does not include 
fully detailed descriptions of pathology 
and all test reports, specific studies or 
adequate responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (2009); 
See also Stegall v. West, 11 Vet. App. 268 
(1998).

3.  Following completion of the above, the 
claim for should be readjudicated.  If the 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and be provided an opportunity to 
respond.  The claim should be returned to 
the Board as warranted.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


